Citation Nr: 1732428	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for an abnormal heartbeat now claimed as an arrhythmia.

2.  Entitlement to service connection for a thyroid disability, to include as secondary to a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1982 to April 1983 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability, was previously before the Board in January 2015, September 2015, and January 2016, at which times it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a March 2016 supplemental statement of the case, this matter was remitted to the Board for further appellate consideration.

The RO in a March 2016 rating decision reopened and denied service connection for an abnormal heart beat, now claimed as an arrhythmia, and the Veteran submitted a timely notice of disagreement (NOD) and perfected her appeal. 

The Board remanded the case again in August 2016 finding that the issue of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability inextricably intertwined with the issue of entitlement to service connection for an abnormal heart beat, now claimed as an arrhythmia, which was not yet issued a statement of the case.  Per the Board's remand, the RO issued a statement of the case in September 2016 which reopened and continued to deny service connection for an abnormal heart beat, now claimed as an arrhythmia.  Regardless of the RO's reopening of the claim, it is ultimately the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The two issues were merged into one appeal streamline to ensure efficiency in deciding the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO. 

The Board notes that while the Veteran did not request a Board hearing on her September 2012 VA Form 9 regarding the service connection claim for an arrhythmia, she did request a videoconference hearing on her October 2016 VA Form 9 regarding the service connection claim for a thyroid disability.  In fact, the Veteran was notified in an October 2016 letter that she was placed on a docket for a videoconference hearing at the RO; however no further development is demonstrated.  Although the Veteran only requested a hearing on one of the issues, as noted above, the two issues on appeal here are inextricably intertwined.

Consequently, the Board finds that this appeal must be remanded in order to assure the Veteran is afforded her requested hearing, as scheduling of videoconference hearings before a Veterans Law Judge is within the province of the RO.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




